Citation Nr: 0719091	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-22 577	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right pneumothorax.  

2.	Whether new and material evidence has been obtained to 
reopen the veteran's previously denied claim for service 
connection for eye disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service between June 1946 and October 
1946.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2003 
and April 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.      

The Board remanded this matter in July 2006 for further 
development.  In that decision, the Board noted that the 
record then indicated that the veteran had not yet appealed 
his service connection claim regarding his eye disorders.  As 
the record now contains the veteran's September 2005 VA Form 
I-9 on this issue, the Board will now address this issue on 
appeal.   


FINDINGS OF FACT

1.	The preponderance of the medical evidence of record 
indicates that VA medical care the veteran received for a 
lung disorder was not negligent or faulty.  

2.	VA denied service connection for eye disorders in an 
unappealed December 1946 rating decision that became final.  

3.	VA denied a claim to reopen a service connection claim for 
eye disorders in an unappealed December 1981 rating decision 
that became final.  

4.	In November 2004, the veteran filed a claim to reopen his 
service connection claim for eye disorders.    

5.	In the April 2005 rating decision currently on appeal, the 
RO denied the veteran's November 2004 claim to reopen his 
service connection claim for eye disorders.    

6.	The veteran has not submitted new and material evidence 
that would warrant a reopening of his service connection 
claim for eye disorders.       


CONCLUSIONS OF LAW

1.	The criteria for entitlement to compensation for a 
pulmonary disorder pursuant to 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2006).  

2.	A December 1946 rating decision that denied the veteran's 
claim for service connection for eye disorders is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2006).   

3.	A December 1981 rating decision that denied the veteran's 
claim to reopen his claim for service connection for eye 
disorders is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2006).   

4.	New and material evidence has not been submitted to reopen 
the claim of service connection for eye disorders.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a pulmonary 
disorder under 38 U.S.C.A. § 1151, and is seeking to reopen a 
service connection claim for eye disorders under 38 U.S.C.A. 
§§ 1110 and 5108.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2002, January 2005, and March 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprised his claims, and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App 1 (2006).  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain for the veteran (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his 
claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
in the November 2002 and January 2005 letters, VA provided 
notification to the veteran prior to the initial 
adjudications of his claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until March 2006.  See Dingess/Hartman and Mayfield, both 
supra.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran as a result of this 
untimely notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  In accordance with 
Mayfield, the RO, in a September 2006 Supplemental Statement 
of the Case, readjudicated the veteran's claims following 
proper notice.  Mayfield, 444 F.3d at 1328.  As such, the 
Board finds that VA satisfied VCAA notification requirements 
here despite the late notice provided.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  The RO provided the veteran 
with compensation examination for his claim 1151 claim.  And 
the Board sought and received additional medical commentary 
from a specialist with the Veteran's Health Administration 
(VHA).  

The Board notes that VA has not provided the veteran with 
medical examination or opinion with respect to his claim to 
reopen a service connection claim for eye disorders.  
Nevertheless, the Board notes that, as this claim is a claim 
to reopen, it is the veteran's duty to present new and 
material evidence, not VA's.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 
(Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) 
and finding that, "without the introduction of new and 
material evidence, VA is not required to provide a medical 
examination or opinion"); Fugitt v. Principi, 18 Vet. App. 
559 (2004).  VA did not need to provide an examination and 
opinion for this particular claim therefore.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim to reopen here.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

        II.  The Merits of the Veteran's Claim Under 38 U.S.C.A. 
§ 1151

The veteran maintains that he developed a pulmonary disorder 
as a result of VA medical treatment in May to June 1991.  He 
states that VA treatment he received for chest pain 
negligently caused a pneumothorax in his right lung, and that 
that injury now relates to his current chronic obstructive 
pulmonary disease (COPD).  

The medical evidence of record clearly demonstrates that the 
veteran currently has COPD, and that the veteran experienced 
a pneumothorax during VA treatment in 1991.  In May 1991, the 
veteran was admitted to a VA medical center with complaints 
of chest pain.  Treating personnel suspected malignancy or 
tuberculosis.  Pursuant to examination and treatment, VA 
personnel performed a bronchoscopy, a biopsy, and inserted 
chest tubes into the veteran's lungs.  VA medical records 
dated in May 1991 characterized the subsequent pneumothorax 
as "spontaneous."  However, a VA physician later stated in 
July 1991 that the pneumothorax "occurred 48 hours after 
bronchoscopy and may likely represent a complication of the 
procedure."  In any event, medical evidence dated in July 
1991 indicated no residuals of the veteran's pneumothorax.  

38 U.S.C.A. § 1151 provides that a veteran who had been 
injured as the result of VA medical or surgical treatment, 
and not as a result of the veteran's own willful misconduct, 
shall be awarded compensation if that injury results in 
additional disability, in the same manner as if such 
disability were service-connected.

The provisions of 38 C.F.R. § 3.358 provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the physical condition for 
which the beneficiary sought treatment will be compared with 
the physical condition resulting from the disease or injury 
on which the claim for benefits is based.  See 38 C.F.R. 
§ 3.358(b)(1), (b)(1)(i), (ii).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as a result of 
surgical treatment, the following consideration will govern:  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether the treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3)

Pursuant to 38 U.S.C.A. § 1151, a veteran is entitled to 
compensation for additional disability from which she/he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  A 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  See 38 U.S.C.A. 
§ 1151 & Supp. 1999.  In the instant case, the veteran filed 
his claim in February 2001; therefore he is required to show 
fault or negligence in medical treatment in order to be 
awarded compensation pursuant to 38 U.S.C.A. § 1151.

The veteran, as a layperson, is not competent to offer 
opinions on diagnoses or etiology with regard to his claim 
that VA treatment caused his COPD by negligently causing a 
pneumothorax in May-June 1991.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  To substantiate his assertions, and thereby 
meet the evidentiary burden under 38 U.S.C.A. § 1151, 
competent medical evidence must show VA fault or negligence.  
That is because medical evidence is required when determining 
matters involving medical causation or medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, to 
prevail in his claim, the veteran must submit medical 
evidence showing that he incurred a disorder as a result of 
faulty or negligent VA treatment, and that he has a current 
disorder as a result of this treatment.  

The veteran has submitted his own statements as evidence that 
VA medical treatment caused a current pulmonary disorder.  
Specifically, the veteran claims that the VA physician who 
treated him for chest pain negligently punctured his right 
lung, and that the subsequent pneumothorax relates to his 
current COPD.  But he has not submitted any medical evidence 
that supports this assertion.  In particular, he has not 
submitted medical evidence demonstrating that the 
pneumothorax he experienced in May 1991 resulted from fault 
or negligence.  And he has not submitted medical evidence 
indicating that his current COPD relates to the May 1991 
pneumothorax.  

Rather, the medical evidence of record addressing this issue 
opposes the veteran's contentions.  This evidence consists of 
VA treatment records dated from 1991, a June 2004 VA 
compensation examination report and opinion, and a February 
2006 VHA opinion.  This evidence does not preponderate 
against the assertion that the veteran's pneumothorax related 
to VA treatment in May to June 1991.  Specifically, the VHA 
examiner - a pulmonary specialist who reviewed the claims 
file - found it probable that the veteran's pneumothorax 
occurred during VA treatment.  

But on the crucial question here - whether VA treatment was 
negligent or faulty - the evidence preponderates against the 
1151 claim.  The VHA examiner stated that there was no 
evidence of record that the pneumothorax was a result of 
negligent or faulty care.  This examiner further stated that 
the evidence suggested the opposite - that the care the 
veteran received was above the standard of care at that time.  
Meanwhile, the June 2004 VA examiner did not find negligence 
or faulty care for the veteran in 1991.  Moreover, this 
examiner stated that the veteran's pneumothorax did not 
relate to his current diagnosed COPD, as the veteran 
contends.  In finding no relationship, the examiner noted the 
veteran's 64-year history of cigarette smoking.  The Board 
notes as well the veteran's documented history of smoking 
crack cocaine.  

As there is no medical evidence showing that VA treatment the 
veteran received in May to June 1991 was faulty or negligent, 
the record lacks competent evidence supporting the veteran's 
1151 claim.  38 U.S.C.A. § 1151.  The benefit-of-the-doubt 
rule does not apply therefore, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  The Veteran's Claim to Reopen his Service Connection 
Claim

The veteran claimed service connection for eye disorders soon 
after his discharge from service in October 1946.  VA denied 
this claim in an unappealed December 1946 rating decision.  
The veteran again claimed service connection for eye 
disorders in November 1981.  In an unappealed December 1981 
rating decision, VA did not address this claim, finding that 
the veteran had not submitted new and material evidence to 
reopen the claim.  See 38 U.S.C.A. § 5108.  As the veteran 
did not appeal these rating decisions, these decisions became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006).  

The veteran again attempted to reopen his service connection 
claim for eye disorders in November 2004.  In the April 2005 
rating decision on appeal, the RO determined that a reopening 
was not appropriate here given the lack of new and material 
evidence supporting the claim for service connection.  For 
the reasons set forth below, the Board agrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final December 1981 rating decision which 
denied the veteran's attempt to reopen the service connection 
claim for eye disorders.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final December 1981 rating decision 
with the evidence obtained since then.  The relevant evidence 
of record in December 1981 consisted of the veteran's 
statements, service medical records reflecting diagnoses of 
defective vision, myopia, keratoconjunctivitis, service 
records showing that the veteran was discharged for defective 
vision after less than 4 months of service, and an October 
1955 VA report noting a diagnosis of congenital myopia.  In 
sum, this evidence demonstrated that the veteran was 
discharged for a preexisting eye disorder.  But none of this 
evidence indicated that the veteran's service either caused 
or aggravated a pre-service eye disorder or disorders.  See 
38 C.F.R. §§ 3.303, 3.306.  As such, the RO denied the 
veteran's claim to reopen his service connection claim for 
eye disorders.  Again, that December 1981 decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final December 1981 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of:  
additional statements from the veteran; VA treatment records 
dated in April 1987 showing complaints of chronic burning in 
the eyes and excessive tearing in the left eye; VA treatment 
records dated in May 1991 noting an ophthalmology consult 
that found episcleritis and obstructed, inflamed lachrymal 
duct O.S.: by history of excessive watering and enlarged 
medial canthus; VA treatment records dated in July 1991 
reflecting complaints of blurred vision, soreness, burning, 
itching, and discharge, and reflecting impressions of 
blepharo conjunctivitis, early cataracts, and refractive 
error; a VA treatment record dated in October 2005 in which 
the veteran claims eye injury during service; and a 
transcript of a September 2003 personal hearing before the 
RO.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the December 1981 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished fact necessary to substantiate the 
veteran's service connection claim here - that at least one 
current eye disorder relates to service.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Despite the veteran's statement in October 2005 that he 
incurred an eye injury during service, or his statements in 
his November 2004 claim that gas exposure aggravated a pre-
service disorder, the record continues to lack medical 
evidence showing that service caused or aggravated eye 
disorders.  See Espiritu, supra.  Accordingly, the claim to 
reopen the service connection claim for eye disorders is 
denied.  


ORDER

1.	Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of right pneumothorax is denied.  

2.	New and material evidence to reopen the veteran's service 
connection claim for eye disorders has not been received.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


